Harvey, J.
(concurring specially): I concur in the order affirming the judgment of the trial court, but wish to state my reasons as follows: The pertinent statute (G. S. 1935, 44-510) reads:
“The amount of compensation under this act shall be: (1) Treatment and care of injured employees. It shall be the duty of the employer to provide the services of a physician or surgeon and . . .”
I think what Doctor Fechan did on December 26,1942, was “services of a physician or surgeon,” concededly furnished by the employer. I think the question of whether the doctor at that time gave or prescribed additional beneficial treatment for claimant is beside the point. It was valuable both to the employer and to the employee for an examination to be made so that the extent of claimant’s permanent injuries might be known, and also that it might be known whether additional treatment would be valuable to him. If it is to be said that this does not constitute compensation within the meaning of the law the legislature should say it, and not this court. Therefore, I cannot agree with paragraphs 1, 2 and 3 of the syllabus as they are worded.
The trial court found that the “findings and award of the workmen’s compensation commission should be sustained and affirmed” and rendered judgment accordingly. The pertinent finding of the commissioner reads:
“It is found from the evidence that the claimant herein served written claim for compensation upon his employer within the time required by law. . . .”
I think it cannot be said from the record in this case that the finding is not sustained by substantial, competent evidence.
Smith, J., concurs in the foregoing opinion of Mr. Justice Harvey.